DETAILED ACTION
This communication is in response to U.S. Application No. 15/590898 filed on February 08, 2021. 


Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on February 08, 2021, claims 1-20 were searched upon and Examiner concludes the Jayaraman et al. U.S. Patent No. 8,521,705 and further in view of Thorup U.S. Patent Application Publication No. 2010/01464143 and Mandal et al. U.S. Patent No. 9,716,592 do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-20. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“receiving, by a packet processing engine, a data packet including a data fragment and a residual data portion that is part of a data chunk; applying, by the packet processing engine, a hash calculation process on the data fragment to derive an intermediate hash value prior to receiving a last data packet of the data chunk; storing, by the packet processing engine, a transaction context corresponding to the data chunk, the transaction context including the intermediate hash value and the residual data portion from the data fragment; receiving, by the packet processing engine, the last data packet of the data chunk, the last data packet including a last data fragment that completes the data chunk; retrieving, by the packet processing engine, the transaction context; applying, by the packet processing engine, the hash calculation process on the intermediate hash value derived from the data fragment received previously, the residual data portion, and the last data fragment packet to derive a data chunk hash value; determining, by the packet processing engine, that a copy of the received data chunk is already stored in a storage device based on the data chunk hash value; and determining, by the packet processing engine, not to store the received data chunk in the storage device.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Jayaraman etal. U.S. Patent No. 8,521,705 and further in view of Thorup U.S. Patent Application Publication No. 2010/01464143 and Mandal et al. U.S. Patent No. 9,716,592 (herein as ‘Mandal’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. 

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 11-20. In particular the cited prior references do not teach the concept of performing a second hash function based upon the data fragment received previously, the residual data portion, and the last data fragment packet to derive a data chunk hash value.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the 

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-20 (renumbered as 1-20) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  May 31, 2021
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159